                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                           CENTRAL DIVISION at LEXINGTON

    UNITED STATES OF AMERICA,           )
                                        )         Criminal Action No.
         Plaintiff,                     )         5:12-cr-00065-JMH-5
                                        )
    v.                                  )          MEMORANDUM OPINION
                                        )               AND ORDER
    ELI HOLLEY,                         )
                                        )
         Defendant.                     )

                                  ***
         This matter is before the Court on Defendant Eli Mae Holley’s

(“Holley”) Motion to Conduct Emergency Hearing Pursuant to “MVRA”

18 U.S.C. 3664. [DE 919]. Having reviewed Holley’s motion, it is

apparent that she seeks a modification of her restitution.

         On November 11, 2018, Holley moved for an emergency hearing

and requested the Court to modify her court-ordered restitution in

accordance with her current financial situation.               [DE 919].   Upon

the Court’s order, [DE 930], the United States responded in

opposition to Holley’s motion.          [DE 940].        Holley having replied,

[DE 945], this matter is now ripe for review.

         For the reasons that follow, Holley’s motion for an emergency

hearing and/or modification of her court-ordered restitution is

DENIED.

                      I.      Factual and Procedural Background

         On August 15, 2012, Holley was indicted for wire fraud in

violation of 18 U.S.C. § 1343.                [DE 43].    On December 4, 2013,


                                         1 
 
Holley pleaded guilty without a plea agreement.                 [DE 331].     This

Court, on April 7, 2015, entered an amended judgment sentencing

Holley to 36 months confinement followed by 3 years supervised

release.       [DE 777].    In addition, the Court ordered Holley, held

jointly    and        severally   with   several     co-defendants,      to    pay

restitution to numerous victims in the amount of $1,807,517.06

with daily interest accruing.            [Id. at 6-7, PageID #6887-88; [DE

798 at 49, PageID #7266].          No monthly restitution payment amount

was set at the time of sentencing.             [DE 940-2 at 1, PageID #8092].

     Holley her supervised release in the on December 1, 2017. On

December 12, 2017, Holley refused to sign a waiver to set a monthly

payment in any amount for her restitution.                [DE 940-2 at 1, PageID

#8092].    This Court approved the U.S. Probation Office’s report on

Holley, indicating that she was not in compliance because she had

failed    to    pay    restitution,   allowing     Ms.    Holley’s   restitution

payments be held in abeyance until her disability claim is either

approved or she secures full time employment.                [DE 881].   On April

18, 2018, the Northern District of Georgia accepted transfer of

Ms. Holley’s supervised release.              [DE 885].

     On September 10, 2018, Holley came before the Honorably Steve

C. Jones, district judge for the Northern District of Georgia for

a Revocation of Supervised Release hearing.                  [DE 940-3].      That

Court found that Holley had not violated the conditions of her

supervised release because she had been making payments through

                                         2 
 
the Treasury Offset Program. [Id.]. As of February 4, 2019, Holley

has paid $1,482.39 towards her restitution obligation, all of which

was obtained by either the Inmate Financial Responsibility Program

or the Treasury Offset Program.         [DE 940-6, PageID #8109].

        Prior to December 2018, Holley had lived in extended stay

hotels, which cost approximately $700-900 per month.           [DE 940-4 at

2, PageID #8096].       Holley has since moved into an apartment with

her son, who is disabled.     [Id.].        She reported that rent is $1,100

per month.     [Id.].    Holley has now moved the Court to modify her

restitution to account for her current financial situation. [DE

919].

                              II.   Analysis

        Holley argues that she is entitled to a modification of her

restitution, demanding an “emergency hearing” in order that the

Court might consider her current financial circumstances and re-

fashion her restitution.      [DE 919].         Specifically, she urges the

Court to take into consideration the fact that she is currently

disabled, and the Treasury Offset Program is deducting $117.00

from the $864.00 per month she receives from the Social Security

Administration.     [Id. at 2, PageID #7981].          She takes particular

issue with the fact that the judgment states that restitution

became “due immediately.”      [Id.].

        In response, the United States argues that no adjustment is

required on a judgment that imposes liability “due immediately.”

                                       3 
 
[DE   940].    Moreover,    the   United      States       states   that   even   if

adjustment is considered the payment schedule does not prevent the

government from further collection action.                 [DE 940 at 5-6, PageID

#8086-87].     Finally, the United States contends that Holley has

failed to provide any support upon which to base any material

determination, let alone a reduction.                [DE 940 at 6-8, PageID

#8087-8089].

      To the extent Holley attacks the Court’s restitution order,

her motion must necessarily fail. Under the Mandatory Victim

Restitution Act (the “MVRA”), 18 U.S.C. § 3663A, this Court must

order a defendant to pay restitution to a victim of certain

offenses, including any offenses under Title 18 of the United

States Code.      18 U.S.C. § 3663A(a)(1). Restitution orders issued

under the MVRA are to be enforced pursuant to the provisions of 18

U.S.C. § 3664.     See 18 U.S.C. § 3663A(d).               Section 3664 does not

allow a court to consider a defendant's ability to pay when setting

the amount of restitution; rather, the amount must be set at the

full amount of the victims' losses.             18 U.S.C. § 3664(f)(1)(A).

Thus, Holley’s argument that the Court should have considered her

ability to pay when setting restitution is wholly without merit.

      Moreover,    the   Court    did   not    set     a    restitution    payment

schedule, thus it cannot modify or reduce a non-existent payment

schedule, as Holley requests. The court in setting a payment

schedule for the restitution should consider: (1) the defendants'

                                        4 
 
financial resources and assets; (2) defendants' projected future

cash flow; and (3) defendants' financial obligations.                18 U.S.C.

§ 3664(f)(2). If the court finds multiple defendants culpable for

the “loss of a victim, the court may make each defendant liable

for payment of the full amount of restitution or may apportion

liability among the defendants to reflect the level of contribution

to the victim's loss and economic circumstances of each defendant.”

18 U.S.C. § 3664(h).       The defendant bears the burden of proof of

establishing his financial condition.        18 U.S.C. § 3664(e).

      Under 18 U.S.C. § 3664(k), the Court is allowed to modify a

defendant's restitution payment schedule if the defendant can

demonstrate     a    “material   change”    in    his   or    her    “economic

circumstances that might affect the defendant's ability to pay

restitution.”        18 U.S.C. § 3664(k).        Upon receipt of a motion

demonstrating this “material change,” the Court may adjust the

payment schedule “as the interests of justice require.” Id.

     The Court determines whether there is a material change in

the defendant's economic circumstances by “an objective comparison

of a defendant's financial condition before and after a sentence

is imposed.”        United States v. Dye, 48 Fed. Appx. 218, 220 (8th

Cir.2002).      Though    only   the   payment    schedule,    and    not   the

restitution amount, may be modified through this statute, this may

be done at any time.      United States v. Brill, 2007 U.S. Dist. LEXIS

56225, at *11, *13–15 (E.D.N.Y. June 7, 2007).          However, the Court

                                       5 
 
did not set a payment schedule for Holley. In fact, Holley refused

to sign a waiver to set a monthly payment in any amount for her

restitution.   [DE 940-2 at 1, PageID #8092].   As a result, this

Court cannot modify or reduce a non-existent payment schedule.

     Instead, Holley’s social security disability payments are

subject to a tax under the Treasury Offset Program. Pursuant to

that program, upon defendant’s failure to pay the criminal monetary

penalty, the Secretary of the Treasury shall collect such tax by

levying against all of defendant’s property and rights to property.

26 U.S.C. § 6331(h).     Accordingly, some payments, like Holley’s

social security disability payments, are subject to a 15% levy.

This Court cannot modify or reduce that levy.

     Accordingly, IT IS ORDERED as follows:

     (1)   that Defendant Holley’s Motion is hereby DENIED;

     (2)   That Defendant Holley’s request for the appointment of

counsel is DENIED; and

     (3)   That Defendant Holley’s request for an emergency

hearing is DENIED.

     This, the 19th day of April, 2019.




                                 6 
 
